DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 6,215,597 B1) in view of Caldwell (US 8,903,232 B1, cited by applicant).

As to claim 1, Duncan et al. discloses a system for video production (Fig.2: multispectral 3-CCD camera) comprising: 
a lens to receive a beam of image having an image circle (Fig.2: SLR lens 44. All camera lenses are round and form image circles on an image sensor);
a focal reducer (Fig.2: plano-convex compensating lens 52) coupled to but separate from the lens (Col.5, Lines 28-33: “An SLR lens 44 attaches to bayonet mount 46 which is attached to front mounting plate 48 by lens retainer 50… Lens retainer 50 holds plano-convex compensating lens 52”. That is, the Plano-convex compensating lens 52 is coupled to but separated from the SLR lens 44), wherein the focal reducer condenses the image circle (Col. 8, Lines 26-29: “The compensation optics reduce the RMS spot size to approximately 10% of the RMS spot size for an uncomp0ensated f/1.4 optical system based on an SLR lens and a color separating prism”. The RMS spot size represents the image circle) and intensifies the beam of image for use in the video production (since the compensating lens 52 reduces the RMS spot size and is a plano-convex lens, it converges light beam and intensifies the beam of image);
a beam splitter (Fig.2: color separating prism 53) to receive the beam of image from the focal reducer (As shown in Fig.2, the plano-convex lens 52 is placed between the SLR lens 44 and the color separating prism 53) and split the beam of image into multiple directions (see Figs.11-13);
a plurality of sensors coupled to the beam splitter (Fig.2: image sensors 60),
wherein each sensor of the plurality of sensors is configured to sense the beam of image within a particular band of frequencies (Figs.11-13: the color separating prism separates the light beam into three different spectral bands), and
wherein the particular band of frequencies of a first sensor of the plurality of sensors does not overlap with the particular band of frequencies of a second sensor of the plurality of sensors (For example, as shown in Fig.12 and Col.7, Lines 55-60: the color separating prism separates the visible image from the near infrared. A dichroic coating 130 further separates the near infrared into two different spectral bands. Therefore, the particular band of frequencies of each sensor does not overlap with each other).
Duncan et al. fails to disclose the lens is a large format lens.
However, Caldwell teaches using a large format lens (Col.21, Lines 65-67, Col.22, Lines 1-2: “the objective lens 801 must have an image circle diameter of at least 27.6/0.71=38.9 mm. Since all FX format SLR objective lenses covering a standard 24.times.36 mm format have an image circle diameter much greater than 38.9 mm there are a large number of suitable objective lenses 801 to choose from”. In other words, the objective lens 801 must be a FX format SLR lens, which is a large format lens).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan et al. with the teaching of Caldwell to use a large format lens, so as to form higher quality images.

As to claim 6, Duncan et al. in view of Caldwell discloses the system of claim 1, wherein the first sensor is a visible light sensor configured to produce a visible light-sensed image (Duncan et al.: in the example shown in Fig.12, the image sensor coupled to the bottom prism element corresponds to the first sensor) and the second sensor is an infra-red (IR) sensor configured to produce an IR sensed image (Duncan et al.: Fig.12: the image sensor coupled to the top prism element corresponds to the second sensor).

Method claims 12 and 13 recite substantially similar subject matter as disclosed in claim 1; therefore, they are rejected for the same reasons.

As to claim 14, Duncan et al. in view of Caldwell discloses the method of claim 13, further comprising:
receiving and processing the beam-split image to generate a first frequency- sensed image sensed through the particular band of frequencies of the first sensor (Duncan et al.: Col.7, Lines 55-56: the visible image corresponds to the claimed first frequency-sensed image); and
receiving and processing the beam-split image to generate a second frequency- sensed image sensed through the particular band of frequencies of the second sensor (Duncan et al.: Col.7, Lines 55-56: the near infrared image corresponds to the claimed second frequency-sensed image).

Claim(s) 1-7, 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovemelt et al. (US 2019/0222777 A1) in view of Caldwell (US 8,903,232 B1, cited by applicant).

As to claim 1, Lovemelt et al. discloses a system for video production (Fig.10) comprising: 
a lens (Fig.12: lens 1230 corresponds to the lens in the claim) to receive a beam of image (Fig.12: a lens inherently has the function of receiving light from an object and directing the light to an image sensor in order to generate an image of the object) having an image circle (All camera lenses are round and form image circles on an image sensor); 
a beam splitter (Fig.12: cube beam-splitter 1240) to receive the beam of image and split the beam of image into multiple directions ([0103]: a cube beam-splitter, as described with respect to Figs.13A-13C, may be used. [0106]: the beam-splitter splits light to the two sensors); 
a plurality of sensors coupled to the beam splitter (Fig.12: visible light sensor 1220 and infrared sensor 1210), 
wherein each sensor of the plurality of sensors is configured to sense the beam of image within a particular band of frequencies ([0105]: it is understood that visible light sensor 1220 is configured to sensor the beam within visible light band, and the infrared sensor 1210 is configured to sensor the beam within infrared light band), and 
wherein the particular band of frequencies of a first sensor of the plurality of sensors does not overlap with the particular band of frequencies of a second sensor of the plurality of sensors ([0029]: visible light is within wavelength range between 400-700 nm; infrared light is within wavelength range between 700-1000 nm. The two wavelength ranges do not overlap). 
Lovemelt et al. does not disclose the lens is a large format lens; a focal reducer coupled to but separate from the lens, wherein the focal reducer condenses the image circle and intensifies the beam of image for use in the video production.
However, Caldwell teaches a large format lens (Col.21, Lines 65-67, Col.22, Lines 1-2: “the objective lens 801 must have an image circle diameter of at least 27.6/0.71=38.9 mm. Since all FX format SLR objective lenses covering a standard 24.times.36 mm format have an image circle diameter much greater than 38.9 mm there are a large number of suitable objective lenses 801 to choose from”. In other words, the objective lens 801 must be a FX format SLR lens, which is a large format lens); 
a focal reducer (Fig.8: optical attachment 100) coupled to but separate from the lens (As shown in Fig.13), wherein the focal reducer condenses the image circle (Col.21, Lines 59-63: “if the attachment 100 is placed behind a 100 mm f/2.8 objective lens 801 the resulting lens system 10 has a focal length of 71 mm and an aperture of f/2.0. The image circle of the objective lens is also reduced by a factor of 0.71”) and intensifies the beam of image for use in the video production (Since the optical attachment 100 reduces the image circle and converges light (See Fig.8), apparently the light beam of image is intensified).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovemelt et al. with the teaching of Caldwell to have a large format lens; a focal reducer coupled to but separate from the lens, wherein the focal reducer condenses the image circle and intensifies the beam of image for use in the video production, so as to form higher quality images while making the optical system more compact.

As to claim 2, Lovemelt et al. in view of Caldwell discloses the system of claim 1, wherein the beam splitter comprises at least a first splitter attachment to couple to the first sensor (Lovemelt et al.: Fig.12A: the surface of the beam-splitter 1240 facing the visible light sensor 1220 corresponds to the claimed first splitter attachment) and a second splitter attachment to couple to the second sensor (Lovemelt et al.: Fig.12A: the surface of the beam-splitter 1240 facing the infrared sensor 1210 corresponds to the claimed second splitter attachment). 

As to claim 3, Lovemelt et al. in view of Caldwell discloses the system of claim 2, wherein the first sensor includes a first sensor attachment to couple to the first splitter attachment (Lovemelt et al.: Fig.12A: the surface of the visible light sensor 1220 facing the beam-splitter 1240 corresponds to the claimed first sensor attachment) and the second sensor includes a second sensor attachment to couple to the second splitter attachment (Lovemelt et al.: Fig.12A: the surface of the infrared sensor 1210 facing the beam-splitter 1240 corresponds to the claimed second sensor attachment).

As to claim 4, Lovemelt et al. in view of Caldwell discloses the system of claim 3, wherein the first sensor attachment couples directly to the first splitter attachment without an objective lens disposed in between (Lovemelt et al.: As shown in Figs.12A-12C, the visible light sensor 1220 is directed coupled to the beam-splitter 1240).

As to claim 5, Lovemelt et al. in view of Caldwell discloses the system of claim 3, wherein the second sensor attachment couples directly to the second splitter attachment without an objective lens disposed in between (Lovemelt et al.: As shown in Figs.12A-12C, the infrared sensor 1210 is directed coupled to the beam-splitter 1240).

As to claim 6, Lovemelt et al. in view of Caldwell discloses the system of claim 1, wherein the first sensor is a visible light sensor configured to produce a visible light-sensed image (Lovemelt et al.: Fig.7: the color camera corresponds to the first sensor/visible light sensor; the color image 745 corresponds to the claimed visible light-sensed image) and the second sensor is an infra-red (IR) sensor configured to produce an IR sensed image (Duncan et al.: Fig.7: the near infrared camera 730 corresponds to the second sensor; the infrared image 735 corresponds to the claimed IR sensed image).

As to claim 7, Lovemelt et al. in view of Caldwell discloses the system of claim 6, further comprising: 
a processor (Lovemelt et al.: Fig.10: video processing system 1020) to receive and combine the visible light-sensed image and the IR sensed image for use in a matte generation process (Lovemelt et al.: Fig.15; [0114] and [0116]: operation 1520 – obtain infrared video stream of subject area with infrared sensor, operation 1530 – obtain RGB video stream of subject area with visible light sensor, and operation 1550 – generate foreground matte from RGB video stream based on silhouette in infrared video stream).

Method claims 12 and 13 recite substantially similar subject matter as disclosed in claim 1; therefore, they are rejected for the same reasons.

As to claim 14, Lovemelt et al. in view of Caldwell discloses the method of claim 13, further comprising:
receiving and processing the beam-split image to generate a first frequency-sensed image sensed through the particular band of frequencies of the first sensor (Lovemelt et al.: Fig.7: the color image 745 corresponds to the claimed first frequency-sensed image); and
receiving and processing the beam-split image to generate a second frequency-sensed image sensed through the particular band of frequencies of the second sensor (Lovemelt et al.: Fig.7: the infrared image 735 corresponds to the claimed second frequency-sensed image).

As to claim 15, Lovemelt et al. in view of Caldwell discloses the method of claim 14, further comprising:
combining the first frequency-sensed image and the second frequency-sensed image (Lovemelt et al.: [0062]: “a color camera feed 760 (e.g., including image 745) can be combined with a NIR camera feed 765 (e.g., including image 735) to create a luma matte 780”).

As to claim 20, Lovemelt et al. discloses a non-transitory computer-readable storage medium (Fig.11: memory storage 1130) storing a computer program (Fig.11: instructions 1116) to reduce an image circle of a lens in video production, the computer program comprising executable instructions that cause a computer (Fig.11: processors 1112 and 1114) to: 
receive a beam of image through the lens (Fig.12: lens 1230 corresponds to the lens in the claim. [0101]: “Light (e.g., both visible and infrared) is received at the system 1200 via a lens 1230.”),
wherein the beam of image has an image circle (All camera lenses are round and form image circles on an image sensor);
split the beam of image into multiple directions toward a plurality of sensors (Fig.12: visible light sensor 1220 and infrared sensor 1210) using a beam splitter (Fig.12: cube beam-splitter 1240) ([0101]: “When light passes through the lens 1230, it reaches a cold mirror 1240, which reflects visible light to the visible light sensor 1220 and allows infrared light to pass through to the infrared sensor 1210”);
couple the plurality of sensors to the beam splitter, wherein each sensor of the plurality of sensors is configured to sense the beam of image within a particular band of frequencies ([0101]: “When light passes through the lens 1230, it reaches a cold mirror 1240, which reflects visible light to the visible light sensor 1220 and allows infrared light to pass through to the infrared sensor 1210”).
Lovemelt et al. does not disclose a large format lens;
condensing the image circle and intensify the beam of image for use in the video production.
However, Caldwell teaches a large format lens (Col.21, Lines 65-67, Col.22, Lines 1-2: “the objective lens 801 must have an image circle diameter of at least 27.6/0.71=38.9 mm. Since all FX format SLR objective lenses covering a standard 24.times.36 mm format have an image circle diameter much greater than 38.9 mm there are a large number of suitable objective lenses 801 to choose from”. In other words, the objective lens 801 must be a FX format SLR lens, which is a large format lens); and
condensing the image circle (Col.21, Lines 59-63: “if the attachment 100 is placed behind a 100 mm f/2.8 objective lens 801 the resulting lens system 10 has a focal length of 71 mm and an aperture of f/2.0. The image circle of the objective lens is also reduced by a factor of 0.71”) and intensify the beam of image for use in the video production (Since the optical attachment 100 reduces the image circle and converges light (See Fig.8), apparently the light beam of image is intensified).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lovemelt et al. with the teaching of Caldwell to have a large format lens; and condensing the image circle and intensify the beam of image for use in the video production, so as to form higher quality images while making the optical system more compact.


Claims 8, 10, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovemelt et al. (US 2019/0222777 A1) in view of Caldwell (US 8,903,232 B1, cited by applicant) as applied to claims 1 and 12 above, and further in view of Lucas (US 2002/0131018).

As to claims 8 and 10, Lovemelt et al. in view of Caldwell discloses the system of claim 1. The above combination fails to disclose wherein the lens is a large-format lens including an IMAX-format lens, wherein the lens is a large format lens, full frame 35 mm lens, or super 35 mm format lens.
However, Lucas teaches that the lens is a large-format lens including an IMAX-format lens ([0044]: for the camera that records the film, a standard IMAX lens was chosen).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lovemelt et al. and Caldwell with the teaching of Lucas such that the lens is a large-format lens including an IMAX-format lens, so as to produce much higher resolution images compared to normal cameras.

Method claims 16 and 18 recite substantially similar subject matter as disclosed in claims 8 and 10, respectively; therefore, they are rejected for the same reasons.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovemelt et al. (US 2019/0222777 A1) in view of Caldwell (US 8,903,232 B1, cited by applicant) as applied to claims 1 and 12 above, and further in view of Raz (US 2002/0097388 A1).

As to claim 9, Lovemelt et al. in view of Caldwell discloses the system of claim 1. The above combination fails to disclose the plurality of sensors includes a plurality of full-frame sensors.
However, Raz teaches the plurality of sensors includes a plurality of full-frame sensors (Fig.5; [0042]: the CCD arrays 105, 107 and 109 used in the image capture camera 5 full-frame image sensors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lovemelt et al. and Caldwell with the teaching of Raz to use a plurality of full-frame sensors, so as to simplify the electronic while maintaining image resolution ([0042]).

Method claim 17 recites substantially similar subject matter as disclosed in claim 9; therefore, it is rejected for the same reasons.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovemelt et al. (US 2019/0222777 A1) in view of Caldwell (US 8,903,232 B1, cited by applicant) as applied to claims 1 and 12 above, and further in view of Nakamura (US 2015/0248050 A1).

As to claim 11, Lovemelt et al. in view of Caldwell discloses the system of claim 1. The above combination fails to disclose wherein the plurality of sensors includes a plurality of 2/3-inch sensors.
However, Nakamura teaches the plurality of sensors includes a plurality of 2/3-inch sensors ([0049]: three image sensor are image sensor of a 2/3-inch size).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lovemelt et al. and Caldwell with the teaching of Nakamura, so as to allow faster readout speed and allow camera to be more compact compare to full-frame sensor, while maintaining good image quality.

Method claim 19 recites substantially similar subject matter as disclosed in claim 11; therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohishi et al. (US 2018/0278857 A1) discloses a lens images a light from a subject. A beam splitter disperses the visible light and the near-infrared light. A color imaging device images a reflecting light from the subject illuminated with the visible light and includes an imaging device having a red filter. A black-and-white imaging device images the near-infrared light dispersed by the beam splitter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696    

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696